            Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN
                                   MADISON DIVISION


 JUAN PABLO TORRES MEZA,
                                                              CIVIL COMPLAINT
               Plaintiff,

 v.                                                         CASE NO. 3:21-cv-00261

 MIDLAND CREDIT MANAGEMENT, INC.,
                                                         DEMAND FOR JURY TRIAL
               Defendant.


                                            COMPLAINT

           NOW comes JUAN PABLO TORRES MEZA (“Plaintiff”), by and through the

undersigned attorney, complaining as to the conduct of MIDLAND CREDIT MANAGEMENT,

INC. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1.   Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                      JURISDICTION AND VENUE

      2.   This action arises under and is brought pursuant to the FDCPA.             Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Wisconsin and a substantial portion of the events or omissions giving

rise to the claims occurred within the Western District of Wisconsin.




                                                   1
            Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 2 of 9




                                                 PARTIES

      4.   Plaintiff is a consumer over 18 years-of-age residing within the Western District of

    Wisconsin.

      5. Defendant is a collection company that claims to, “specialize in servicing accounts that

have fallen behind and have been charged off by the lender.”1 Defendant is incorporated in the

State of Kansas and maintains its principal place of business at 3111 Camino Del Rio North, Suite

1300, San Diego, California 92108.

      6.   Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals,       trustees, sureties, subrogees, third-party contractors,

    representatives and insurers at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7.   The instant action arises out of Defendant’s attempts to collect upon an outstanding debt

    (“subject debt”) that Plaintiff allegedly owed to Synchrony Bank.

      8.   The subject debt stems from personal purchases Plaintiff made on a credit card issued by

    Synchrony Bank.

      9.   Upon information and belief, the subject debt was purchased by Midland Funding, LLC

    (“Midland”) and assigned to Defendant for collections.

      10. Around 2020, Plaintiff began receiving calls and collection letters from Defendant.

    Furthermore, Defendant reported the subject debt on Plaintiff’s credit report.

      11. Upon information and belief, Midland reassigned the subject debt to TrueAccord Corp

    (TrueAccord) for collection, after Defendant was not able to collect from Plaintiff.




1
    https://www.midlandcredit.com/who-is-mcm/

                                                     2
            Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 3 of 9




   12. In an attempt to improve his credit, on January 14, 2021, Plaintiff made a payment to

TrueAccord in full satisfaction of the subject debt.

   13. Despite Plaintiff satisfying the subject debt, Defendant continued reporting the subject

debt on Plaintiff’s credit report with a balance remaining.

   14. Perplexed by Defendant’s continued reporting, Plaintiff contacted Defendant to inquire

about its continued reporting of the subject debt. After Plaintiff explained his situation to

Defendant, Defendant transferred Plaintiff to another agent, who then transferred Plaintiff to

another agent. Plaintiff was eventually provided an alternative number to call and was told that

Defendant’s reporting would be removed after one week.

   15. After a week elapsed and Defendant failed to remove its reporting, Plaintiff again

contacted Defendant. Plaintiff was again transferred to multiple agents and again falsely assured

that the reporting would be removed in a week.

   16. Defendant continued its misleading and deceptive conduct of giving Plaintiff the run

around for months.

   17. Plaintiff suffered emotional distress as a result of the run around he was receiving from

Defendant as well as a decreased credit score.

   18. Plaintiff suffered additional harm as a result of Defendant’s conduct given that he was not

able to take out a loan in order to purchase a home and, given the current housing market, Plaintiff

will now be forced to enter the home buying market at a time when prices are significantly

inflated.

   19. Furthermore, Defendant mailed or caused to be mailed several collection letters to

Plaintiff.




                                                 3
            Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 4 of 9




    20. Some of Defendant’s letters were enclosed in an envelope that prominently displayed the

 words “TIME SENSITIVE DOCUMENT” on its exterior in bold font.

    21. When Plaintiff observed the “TIME SENSITIVE DOCUMENT” contained on the

 envelope, his attention was immediately drawn to the formatting of the words “TIME

 SENSITIVE DOCUMENT.”

    22. Reading the words “TIME SENSITIVE DOCUMENT” caused Plaintiff to worry about

 the contents of the unknown letter, as Plaintiff was unsure as to what time sensitive documents

 he would be receiving from Defendant. Plaintiff immediately grew nervous and anxious to learn

 the contents of the letter.

    23. As a result of the “TIME SENSITIVE DOCUMENT” disclosure on the envelope,

Plaintiff immediately opened the collection letter to determine what time sensitive documents were

at issue.

    24. Plaintiff was worried, anxious, and nervous to figure out what time sensitive information

he was receiving from Defendant.

    25. Upon information and belief, Defendant routinely sends collection letters inside of

envelopes marked “TIME SENSITIVE DOCUMENT” in an attempt to cause unsophisticated

consumers to open the envelopes, read the enclosed letter, and call or otherwise interact with

Defendant regarding the subject debts.

    26. Upon information and belief, Defendant has determined that it collects more money from

consumers when it sends letters in “TIME SENSITIVE DOCUMENT” envelopes,

notwithstanding the prohibition against such superfluous language on the envelopes of collection

letters.




                                                4
         Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 5 of 9




   27. The envelope’s inclusion of the words “TIME SENSITIVE DOCUMENT” on its

exterior additionally created a false sense of urgency for Plaintiff.

   28. Upon opening the contents of the “TIME SENSITIVE DOCUMENT” envelope, Plaintiff

was disheartened and frustrated that there was nothing time sensitive about the correspondence

contained within the time sensitive envelope.

   29. Frustrated over Defendant’s conduct, Plaintiff spoke with his undersigned attorney

regarding his rights, resulting in exhausting time and resources.

   30. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, emotional distress stemming from Defendant’s deception, confusion, harm to his

financial interests as a result of Defendant’s conduct, and a further violation of his state and

federally protected interests to be free from harassing and abusive debt collection conduct.

   31. Additionally, Defendant’s conduct posed a material risk of harm to the interests protected

by the FDCPA, including Plaintiff’s credit score and interest in receiving truthful and accurate

information regarding Defendant’s collection efforts, as well as the FDCPA’s interest in ensuring

that otherwise compliant debt collectors are not disadvantaged in the marketplace through

unlawful conduct.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   32. Plaintiff repeats and realleges paragraphs 1 through 31 as though fully set forth herein.

   33. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   34. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it

regularly use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.




                                                  5
          Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 6 of 9




  35. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

  36. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

         a. Violations of FDCPA § 1692e

  37. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  38. In addition, this section enumerates specific violations, such as:

            “The false representation of – the character, amount, or legal status of any debt.”
            15 U.S.C. § 1692e(2)(A); and,

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

  39. Defendant violated §1692e, e(2), and e(10) when it misrepresented through its reporting,

that Plaintiff owes the subject debt by not removing the subject debt from his credit report. Upon

information and belief, Defendant continued its reporting to deceptive Plaintiff into making

another payment on the subject debt after he satisfied it on whole.

  40. Furthermore, it was misleading for Defendant to state that it would resolve Plaintiff’s

situation when it had no intentions on actually resolving Plaintiff’s situation in a reasonable time

frame. Defendant stated that it would correct its reporting within one week, but failed to follow

through on this promise, underscoring the deceptive and misleading nature of Defendant’s

conduct.


                                                     6
         Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 7 of 9




   41. Additionally, Defendant violated §§1692e and e(10) when it used deceptive means to

collect and/or attempt to collect the subject debt. Specifically, it was deceptive for Defendant to

implicitly represent that it could include the words “TIME SENSITIVE DOCUMENT” printed

on an envelope containing a collection letter that was not inherently time-sensitive in nature. The

FDCPA specifically prohibits debt collectors from including this type of language on its envelopes,

thus Defendant acted deceptively by including it in clear violation of the FDCPA. Defendant’s

actions only served to worry Plaintiff into opening the envelope and thus increasing the likelihood

with which Defendant would be able to obtain money from Plaintiff. Defendant’s deception is

further evinced by the fact that nothing in the letters marked with time sensitive indications

contained information that was truly time sensitive.

       b. Violations of FDCPA § 1692f

   42. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   43. In addition, this section enumerates specific violations, such as:

           “Using any language or symbol, other than the debt collector’s address, on any
           envelope when communicating with a consumer by use of the mails or by
           telegram, except that a debt collector may use his business name if such name
           does not indicate that he is in the debt collection business.” 15 U.S.C. §1692f(8).

   44. Defendant violated § 169f(8) when it unfairly attempted to collect upon the subject debt.

Any reasonable fact finder will conclude that Defendant’s inclusion of “TIME SENSITIVE

DOCUMENT” on the front of the envelope violates 15 U.S.C. § 1692f(8). As alleged, Plaintiff

instantly opened Defendant’s mail because it said “TIME SENSITIVE DOCUMENT.” Upon

information and belief, Defendant has determined that it collects more from consumers by

including “TIME SENSITIVE DOCUMENT” on envelopes. On information and belief,

Defendant’s research demonstrates that the least sophisticated consumer or the unsophisticated


                                                    7
         Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 8 of 9




consumer is more likely to open letters sent in envelopes marked “TIME SENSITIVE

DOCUMENT.”

   45. Furthermore, it was unfair for Defendant to falsely state to Plaintiff that it would resolve

his issues when it took no action to resolve such issues in a reasonable time. These means

employed by Defendant only served to worry and confuse Plaintiff.

   46. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s

illegal actions.

   WHEREFORE, Plaintiff, JUAN PABLO TORRES MEZA, respectfully requests that this

Honorable Court enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: April 19, 2021                                Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
(630) 568-3056 (phone)
(630) 575-8188 (fax)

                                                8
       Case: 3:21-cv-00261-slc Document #: 1 Filed: 04/19/21 Page 9 of 9




nvolheim@sulaimanlaw.com




                                       9
